[Cite as State v. Small, 2015-Ohio-3640.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


                                                   :                    No. 14AP-659
State of Ohio,                                                      (C.P.C. No. 11CR11-5805)
                                                   :                    No. 14AP-660
                 Plaintiff-Appellee,                                (C.P.C. No. 12CR05-2601)
                                                   :                    No. 14AP-661
v.                                                                  (C.P.C. No. 11CR10-5413)
                                                   :                    No. 14AP-663
Mykel L. Small,                                                     (C.P.C. No. 11CR06-3452)
                                                   :
                 Defendant-Appellant.                               (REGULAR CALENDAR)
                                                   :



                                            D E C I S I O N

                                    Rendered on September 8, 2015


                 Ron O'Brien, Prosecuting Attorney, and Michael P. Walton,
                 for appellee.

                 Yeura R. Venters, Public Defender, and Timothy E. Pierce, for
                 appellant.

                 Mykel L. Small, pro se.

                  APPEALS from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendant-appellant, Mykel L. Small, appeals from judgments of conviction
entered in these consolidated cases by the Franklin County Court of Common Pleas. For
the following reasons, we affirm in part and reverse in part those judgments and remand
the matter for further proceedings in accordance with this decision.
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                             2

I. Factual and Procedural Background
       {¶ 2} In 2011 and 2012, Franklin County Grand Juries issued four separate
indictments against appellant. On July 29, 2014, the same trial court judge sentenced
appellant after he entered guilty pleas to offenses in each of the cases.
       {¶ 3} In case No. 14AP-659, appellant pled guilty to one count of attempted
failure to appear in violation of R.C. 2937.99. The trial court found appellant guilty and
sentenced him to a prison term of 12 months to be served concurrently with all of the
other cases.
       {¶ 4} In case No. 14AP-661, appellant pled guilty to one count of aggravated
possession of drugs in violation of R.C. 2925.11.     The trial court found appellant guilty
and sentenced him to a prison term of eight years. The trial court ordered that term to be
served concurrently with the sentence imposed in case Nos. 14AP-663 and 14AP-659, but
consecutively to the prison terms imposed in case No. 14AP-660.
       {¶ 5} In case No. 14AP-660, appellant pled guilty to counts of vehicular assault in
violation of R.C. 2903.08, failure to stop after an accident in violation of R.C. 4549.02,
and operating a vehicle while under the influence of alcohol or drugs ("OVI") in violation
of R.C. 4511.19. The trial court found appellant guilty and sentenced him to prison terms
of 12 months for the vehicular assault charge, 12 months for the failure to stop after an
accident charge, and 180 days for the OVI charge. The trial court ordered that the OVI
sentence be served concurrently with the sentence in case No. 14AP-659, but
consecutively with the two other sentences in this case as well as the sentence in case No.
14AP-661.
       {¶ 6} In case No. 14AP-663, appellant pled guilty to one count of attempted
identity fraud in violation of R.C. 2913.49. The trial court found appellant guilty and
sentenced him to jail for 180 days, which was suspended for time already served.
II. Appellant's Appeal
       {¶ 7} Appellant appeals and assigns the following errors:
               [1.] Appellant's guilty pleas to the three offenses comprising
               case no. [14AP-660], * * * were not knowingly, intelligently,
               and voluntarily entered because the State failed to adhere to
               the terms of the agreement made between the parties at the
               time of the said pleas. These actions violated Appellant's due
               process rights memorialized in the Fifth and Fourteenth
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                 3

            Amendments of the United States Constitution and Article I,
            Sections 1 and 16 of the Ohio Constitution and Rule 11(F) of
            the Ohio Rules of Criminal Procedure.

            [2.] Because the record does not support the lower court's
            consecutive sentence findings under R.C. 2929.14(C)(4) its
            imposition of consecutive punishment was contrary to law.
            These actions violated R.C. 2953.08(G)(2) and the due
            process clauses of the Fifth and Fourteenth Amendments of
            the United States Constitution and Article I, Sections 1 and 16
            of the Ohio Constitution.

            [3.] The lower court abused its discretion and imposed a
            sentence contrary to law when it ordered Appellant to pay
            mandatory fines in the amount of $10,000 relative to case no.
            [14AP-661] and $1,075 relative to case no. [14AP-660] despite
            Appellant being an indigent person in violation of the due
            process clauses of the Fifth and Fourteenth Amendments of
            the United States Constitution, Article I, Sections 1 and 16 of
            the Ohio Constitution, R.C. 2929.18(B)(1), and R.C.
            2929.28(B).

            [4.] Appellant's guilty plea to vehicular assault was not
            knowingly, intelligently, and voluntarily entered because at
            sentencing he was subjected to penalties in excess of those
            communicated to him at the time of his guilty plea in violation
            of the due process clauses of the Fifth and Fourteenth
            Amendments of the United States Constitution, Article I,
            Sections 1 and 16 of the Ohio Constitution, and Rule 11 of the
            Ohio Rules of Criminal Procedure.

            [5.] The lower court abused it discretion and imposed a
            sentence contrary to law when it ordered that the jail term for
            the misdemeanor offense of operating a motor vehicle while
            under the influence of alcohol or drugs be served
            consecutively to Appellant's felony convictions for failure to
            stop after an accident and aggravated possession of drugs in
            violation of the Fifth and Fourteenth Amendments of the
            United States Constitution, Article I, Sections 1 and 16 of the
            Ohio Constitution, and R.C. 2929.41(A).

            [6.] The lower court abused its discretion and imposed
            sentences contrary to law with respect to case nos. [14AP-661]
            and [14AP-660] in violation of the due process clauses of the
            Fifth and Fourteenth Amendments of the United States
            Constitution, Article I, Sections 1 and 16 of the Ohio
            Constitution, and R.C. 2953.08(A)(4).
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                       4

      {¶ 8} Additionally, we granted appellant's pro se motion to file supplemental
assignments of error. Those errors are:
             [7.] I was confused about what my penalties actually were,
             because the judges advice differed from the plea agreement I
             signed. Not that I did not understand the plea agreement I
             signed, however, I naturally gave more weight to the judges
             words in making my decision. I took the judges words to be
             more credible, and if his words had no significance I don’t
             understand why I was subject to him explaining my penalties.
             All it did was confuse me and make me think I was facing less
             time than I originally thought. And it ultimately effected my
             decision. My plea was not knowingly, or intelligently made in
             respect to case no. [14AP-660].

             [8.] I was not given an option of whether I wanted to move
             forward or not with my plea, as the judge advised me that I
             would have this option. There was a discussion at my plea
             hearing * * *. This discussion concerned my sentences being
             run consecutive or concurrent. At the end of this discussion
             the understanding in the courtroom was that there would be
             no problem running my sentences concurrent, unless O.R.C.
             2929 posed a problem, and that it wouldn’t be known for sure
             if it did, until sentencing. I was then told by [the trial court] if
             that was the case and it did pose a problem that it would be
             gone over with, with me at that time, and I would have an
             option of whether I wanted to move forward or not. Everyone
             in the courtroom agreed to this. At sentencing this was never
             clarified or even brought up. The judge said it would only be
             gone over with me if there was a problem. So when it was not
             mentioned I thought there was no problem as discussed
             before. However there was a problem, and [the trial court]
             specifically used O.R.C. 2929.14(C)(4)(a) to find it important
             that consecutive sentences be issued. * * * There was no going
             over this with me, and I was not given any option of whether I
             wanted to move forward or not as the judge told me I would
             be given if these circumstances arised.             The specific
             circumstances that were mentioned did arise, but I was not
             given the option that I was told I would have under these
             circumstances, and now that court has no jurisdiction over my
             case for me to withdraw my plea. So it is not in question, my
             decision would have been not to move forward and to go to
             trial instead. The judges advice that I would have an option
             played a big part of my decision to plea guilty. My rights of
             due process were violated, and my plea was not knowing,
             intelligent, or voluntarily made, in respect to case no. [14AP-
             660].
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                               5

                [9.] With respect to case no. [14AP-661], I was not advised
                nor did I understand that I had the right to separate juries for
                each trial. Resulting from the explanation by the court and
                the plea form, my understanding was that I could pick a jury
                and go to trial on 1,2, or 3 of my cases. * * * I was ill advised by
                the court and did not understand that I could have a different
                jury for each trial. Under the influence that I'd have to go
                through more than one trial in front of the same jury, I was
                deterred from trial, because I did not want to be prejudiced by
                a jury knowing I had more than one case pending. Otherwise,
                I would have went to trial on 2 of the cases being [14AP-661]
                and [14AP-663] and had a different jury for each trial. The
                statement made by the courts advising that I could remain
                silent through the whole proceeding * * * furthered my
                understanding that all of my trials would be held in one
                proceeding. I did not give up my right to have a different jury
                for each case because I did not even know I had that right. My
                plea was less than knowingly, intelligently, and voluntarily
                made.

                [10.] I did not understand that I could have witnesses called
                to my trial. The way it was explained to me was that I could
                have witnesses come that day. * * * I did not knowingly give
                up my right to have witnesses at trial.

                [11.] Concerning case no. [14AP-661] I was advised by the
                courts that by pleading guilty, I would not be able to possess a
                firearm in the state of Ohio. * * * I have since learned that this
                is not true and in fact I can not possess a firearm in any state
                in the United States. I did not understand that I would be
                effected in this way, because the court misled me be telling me
                I wouldn’t be able to possess a firearm in Ohio, when in fact I
                now can not possess one in the entire United States. I was not
                advised of this penalty making my plea not knowingly,
                intelligently, and voluntarily made.

(Sic passim.)
       {¶ 9} We address the assignments of error out of order and in some instances
collectively for analytical clarity.
       A. The First, Fourth, Seventh, and Eighth Assignments of Error–
       the Guilty Plea in Case No. 14AP-660

       {¶ 10} In these assignments of error, appellant argues that the trial court violated
Crim.R. 11 by accepting the guilty pleas he entered to counts of vehicular assault, failure to
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                                6

stop after an accident, and OVI because they were not made knowingly, intelligently, or
voluntarily. We disagree.
       {¶ 11} A guilty plea that is not knowing, intelligent, and voluntary does not
comport with due process and violates the Ohio and United States Constitutions. State v.
Engle, 74 Ohio St. 3d 525, 527 (1996). To help ensure that guilty pleas are knowingly,
intelligently, and voluntarily made, Crim.R. 11(C) sets forth specific requirements for a
trial judge to follow when accepting a guilty plea. State v. Akbari, 10th Dist. No. 13AP-
319, 2013-Ohio-5709, ¶ 9, citing State v. Owens, 181 Ohio App. 3d 725, 2009-Ohio-1508,
¶ 45 (7th Dist.). Among other requirements, the rule requires a trial court to determine
that the defendant is making the plea voluntarily, with an understanding of the nature of
the charges and of the maximum penalty involved, and to inform the defendant of and
determine that the defendant understands the effect of the plea of guilty.            Crim.R.
11(C)(2)(a) and (b).    A trial court need only substantially comply with these non-
constitutional requirements of Crim.R. 11. State v. Griggs, 103 Ohio St. 3d 85, 2004-
Ohio-4415, ¶ 12. Substantial compliance means that, under the totality of the
circumstances, the defendant objectively understands the implication of his plea and the
rights he is waiving. State v. Jones, 10th Dist. No. 03AP-20, 2003-Ohio-4513, ¶ 7, citing
State v. Carter, 60 Ohio St. 2d 34, 38 (1979). Additionally, even if a trial court does not
substantially comply with Crim.R. 11, a defendant must also demonstrate prejudice as a
result. State v. Terrell, 10th Dist. No. 09AP-1003, 2010-Ohio-3026, ¶ 8. In order to
establish prejudice in this context, appellant must show that he would not have entered
his guilty plea but for the trial court's failure to comply with Crim.R. 11. State v. Green,
10th Dist. No. 10AP-934, 2011-Ohio-6451, ¶ 12.
       {¶ 12} Appellant first argues that he was not correctly informed of the length of the
driver's license suspension he faced as the result of his guilty pleas.            We agree.
Specifically, before accepting appellant's guilty plea in this case, the trial court instructed
appellant that he faced a mandatory license suspension on all of the counts but that the
longest suspension would be a Class 4 suspension for up to five years. (May 20, 2014, Tr.
7-8.) Appellant replied that he understood that. At sentencing, however, the prosecutor
requested a Class 3 license suspension on that charge that could last from two to ten
years. (July 28, 2014, Tr. 2.) The trial court imposed a ten-year license suspension and
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                              7

appellant did not object. Thus, the trial court did not correctly inform appellant of the
possible license suspension. Our analysis does not end there, however; appellant must
still demonstrate prejudice as a result. Terrell.
       {¶ 13} Appellant claims that it is reasonable to conclude that he would not have
entered his guilty plea had he known his license could be suspended for up to ten years.
We find this claim unpersuasive. State v. Jones, 12th Dist. No. CA2002-10-113, 2003-
Ohio-2926, ¶ 14 (rejecting same claim). Although appellant's license suspension was five
years longer than the suspension he expected based upon what the trial court had
previously told him, he did not object when the longer suspension was imposed.
Additionally, by agreeing to enter the guilty plea, appellant received the benefit of having
two charges against him dismissed and the state agreeing not to comment at sentencing.
In light of these circumstances, we do not find it credible that appellant would not have
entered his guilty plea based upon the five-year difference in the driver's license
suspension. See State v. Rusu, 9th Dist. No. 25597, 2012-Ohio-2613, ¶ 9 (no prejudice
where difference in license suspension informed of versus actually received was one year);
State v. Ingram, 10th Dist. No. 01AP-854 (Mar. 5, 2002) (no prejudice where defendant
not informed of possible suspension at plea hearing but received three-year suspension).
       {¶ 14} Appellant also claims that he was confused about the possible penalties he
faced because what the judge told him differed from what was in the plea agreement. To
the extent that this argument differs from the license suspension issue we have already
resolved, we reject it. At his plea hearing, the trial court advised appellant that he faced
maximum prison terms of 18 months for the vehicular assault count, 12 months for the
failure to stop after an accident count, and 6 months for the OVI count. In his entry of
guilty plea form, appellant was informed of the same possible penalties.
       {¶ 15} Appellant also argues that the state failed to adhere to the terms of his plea
agreement in case No. 14AP-660. At the plea hearing, the trial court noted that the
prosecutor and appellant jointly agreed to the preparation of a presentence investigation
before sentencing and that the state would defer to the trial court on sentencing.
Specifically, the trial court told appellant that "at the time of sentencing, unless there's
something that comes up that nobody knows about, [the prosecutor] has agreed to keep
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                              8

his mouth closed and not make any commentary about what should happen to you."
(May 20, 2014 Tr. 16.)
       {¶ 16} At sentencing, the prosecutor in case No. 14AP-660 did not make any
comments on appellant's possible sentences in that case. The prosecutor for the other
cases, however, stated to the trial court that "[t]he State originally offered to wrap up all
cases between 10 and 15 years. The State would ask for a high number in this case, the
drug case alone, not to mention all the other criminal conduct." (July 28, 2014 Tr. 4.)
That same prosecutor also noted to the trial court that the offenses in case No. 14AP-660
were committed while the charges in case No. 14AP-661 were pending, a factor trial courts
may consider in deciding whether to impose consecutive sentences. By these comments,
appellant contends that the state violated its agreement to defer to the trial court on
sentencing in case No. 14AP-660. We disagree.
       {¶ 17} Trial counsel did not object to the prosecutor's comments.            He has,
therefore, forfeited any error absent plain error in this regard. State v. Ahlers, 6th Dist.
No. E-14-005, 2015-Ohio-131, ¶ 15.
       {¶ 18} A prosecutor's failure to comply with the terms of a plea agreement may, in
some circumstances, render a defendant's plea involuntary and undermine the
constitutional validity of a conviction based upon that plea. State v. Namack, 7th Dist.
No. 01 BA 46, 2002-Ohio-5187, ¶ 25, citing Blackledge v. Allison, 431 U.S. 63 (1977).
Here, the prosecutor agreed to defer to the trial court for sentencing in case No. 14AP-
660. Such an agreement by the prosecution to stand mute or to take no position on the
sentence does not entirely preclude the government's participation in the sentencing
hearing; instead, such an agreement merely restricts the government from attempting to
influence the sentence by presenting the court with conjecture, opinion, or disparaging
information already in the court's possession. State v. Ross, 179 Ohio App. 3d 45, 2008-
Ohio-5388, ¶ 14 (6th Dist.), citing State v. Crump, 3d Dist. No. 8-04-24, 2005-Ohio-4451,
¶ 11. "Efforts by the Government to provide relevant factual information or to correct
misstatements are not tantamount to taking a position on the sentence and will not
violate the plea agreement." Id.
       {¶ 19} The prosecutor's comments did not breach the agreement to defer to the
trial court at sentencing. The prosecutor who asked for a long prison term did so in
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                               9

appellant's three other cases. Accordingly, we interpret the use of the plural "cases" in his
comment to refer to the other three cases, not to case No. 14AP-660. Additionally, the
prosecutor's statement that appellant committed some offenses while other charges were
pending is a factual statement that does not violate an agreement to defer to the trial court
on sentencing. Ross. We reject appellant's claim that the prosecutor breached his plea
agreement.
       {¶ 20} Lastly, appellant argues the trial court breached its promise to him when, at
sentencing, it failed to give him the opportunity to withdraw his guilty plea for the failure
to stop offense in case No. 14AP-660. During appellant's plea hearing, the trial court
discussed whether it could impose a concurrent sentence for the failure to stop offense or
whether a consecutive sentence was mandatory. The prosecutor was not sure. Because of
this uncertainty, the trial court advised appellant that if it turned out that a consecutive
sentence was statutorily required, it would permit appellant to withdraw his plea to that
offense.
       {¶ 21} A prison sentence imposed for a violation of R.C. 4549.02 (failure to stop)
does not have to be served consecutively to other prison terms imposed for the other
violations in case No. 14AP-660. Accordingly, we reject appellant's claim the trial court
breached its promise because the predicate for the promise was not satisfied. In addition,
appellant did not raise this issue at sentencing or otherwise object on this basis.
       {¶ 22} For all these reasons, we overrule appellant's first, fourth, seventh, and
eighth assignments of error.
       B. Ninth, Tenth, and Eleventh Assignments of Error–Guilty Plea
       in Case No. 14AP-661

       {¶ 23} In these assignments of error, appellant contends that his guilty plea to a
count of aggravated drug possession was not knowingly, intelligently, and voluntarily
made. Specifically, he argues that the trial court did not advise him of a right to have a
separate jury trial on each of his four cases, his right to call witnesses, and the effect his
convictions would have on his right to possess a firearm. We reject each argument.
       {¶ 24} In addition to the nonconstitutional rights described above, Crim.R. 11 also
requires trial courts to advise a defendant entering a guilty plea of certain constitutional
rights that are waived as the result of a guilty plea. Crim.R. 11(C)(2)(c). Those rights
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                                              10

include the right to a jury trial and the right to compel witnesses to testify by compulsory
process. The trial court must advise the defendant of those rights in a manner that is
reasonably intelligible to the defendant. State v. Barker, 129 Ohio St. 3d 472, 2011-Ohio-
4130, ¶ 14. A trial court must strictly comply with these constitutional requirements of
the rule. State v. Veney, 120 Ohio St. 3d 176, 2008-Ohio-5200, ¶ 31.
        {¶ 25} The trial court's comments at the plea hearing for case No. 14AP-661 refute
appellant's first two arguments.1 At that hearing, the trial court advised appellant that he
had the absolute right to a trial in each of the cases, be it a jury trial or a trial to the court.
The trial court specifically informed him that he could "try one to a jury, two to a jury,
three to a jury, one to me, two to me, three to me. It's strictly your decision." (Nov. 18,
2014 Tr. 12.)2 Additionally, the trial court advised appellant that he had the right to
"compulsory subpoena process" to require witnesses to appear at the trial that was to start
that day. The trial court advised him that his attorney could issue a subpoena to require
the witness to appear and that if they failed to show up, a deputy would bring them into
court. (Nov. 18, 2014 Tr. 14.) Appellant stated that he understood he was giving up these
rights by entering his guilty plea. The trial court's explanation of the right to a jury trial as
well as the right to compulsory process was a reasonably intelligible explanation of those
rights and strictly complied with Crim.R. 11(C)(2)(c).
        {¶ 26} Last, the trial court also told appellant that he would not be able to possess a
firearm in Ohio by entering his guilty plea. Appellant now claims, however, that the trial
court should have also told him that his conviction would bar him from possessing a
firearm in all of the states in the United States. We disagree. Even if we assume that
appellant's conviction does bar him from possessing a firearm in all of the states,
appellant provides no support for the proposition that a trial court must advise him of the
possible consequences of his conviction in every other state.



1At the same hearing, appellant also entered guilty pleas in case Nos. 14AP-659 and 14AP-663. Appellant
entered his guilty plea in case No. 14AP-660 at a subsequent hearing. Appellant does not challenge his
pleas in these cases.

2  We also reject appellant's argument that the trial court's advisement of his right against self-
incrimination implied that he could only have one trial. In discussing that right, the trial court told him
that "this is your right and your right alone. You could testify in one, two, or three of the trials or remain
silent throughout the whole proceeding. It's strictly your decision." (Nov. 18, 2014 Tr. 13.)
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                             11

         {¶ 27} The trial court complied with Crim.R. 11 when it accepted appellant's guilty
pleas in these cases. Accordingly, we overrule appellant's ninth, tenth and eleventh
assignments of error.
         C. Appellant's Remaining Assignments of Error–Sentencing
         Issues

         {¶ 28} Appellant's remaining assignments of error each address different aspects
of his sentencing in these cases.
               1. Consecutive Sentences
         {¶ 29} Appellant alleges in his second assignment of error that the record does not
support the trial court's imposition of consecutive sentences in these cases. He also
contends that the trial court failed to incorporate its required findings into his sentencing
entry.
         {¶ 30} In order to impose consecutive sentences, a trial court must make findings
required by R.C. 2929.14(C)(4). State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177,
¶ 26. That statute provides:
               If multiple prison terms are imposed on an offender for
               convictions of multiple offenses, the court may require the
               offender to serve the prison terms consecutively if the court
               finds that the consecutive service is necessary to protect the
               public from future crime or to punish the offender and that
               consecutive sentences are not disproportionate to the
               seriousness of the offender's conduct and to the danger the
               offender poses to the public, and if the court also finds any of
               the following:

               (a) The offender committed one or more of the multiple
               offenses while the offender was awaiting trial or sentencing,
               was under a sanction imposed pursuant to section 2929.16,
               2929.17, or 2929.18 of the Revised Code, or was under post-
               release control for a prior offense.

               (b) At least two of the multiple offenses were committed as
               part of one or more courses of conduct, and the harm caused
               by two or more of the multiple offenses so committed was so
               great or unusual that no single prison term for any of the
               offenses committed as part of any of the courses of conduct
               adequately reflects the seriousness of the offender's conduct.
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                                     12

               (c) The offender's history of criminal conduct demonstrates
               that consecutive sentences are necessary to protect the public
               from future crime by the offender.

       {¶ 31} A word-for-word recitation of the language of the statute is not required,
and as long as the reviewing court can discern that the trial court engaged in the correct
analysis and can determine that the record contains evidence to support the findings,
consecutive sentences should be upheld. Id. at ¶ 29.
       {¶ 32} At appellant's sentencing hearing, the trial court made the following
findings to support its imposition of consecutive sentences:
               Under 2929.14(C)(4)(a), in particular, I find that it is
               important in this circumstance to issue consecutive sentences,
               that it is not disproportionate. I also note that it is to protect
               the public from future crimes and/or punishments and also to
               punish the offender and that it is not disproportionate to the
               seriousness of the offender's conduct and the danger the
               offender poses to the public. In particular, he committed
               offenses while awaiting trial; and he was also involved with
               multiple defendants, at least with the drug conspiracy. Under
               Section B there were multiple offenses over a period of time;
               and the course of conduct since it was involved with a criminal
               enterprise.

(July 28, 2014 Tr. 9-10.)
       {¶ 33} With these findings, we can discern that the trial court engaged in the
correct analysis in deciding whether to impose consecutive sentences. Id.3 We also reject
appellant's argument that the record does not support these findings. According to the
prosecutor's recitation of facts, appellant was a leader in a large drug ring obtaining and
selling drugs in the area. In regards to the other case, appellant was driving his car well
over the legal limit and caused an accident which severely injured one victim. He then
fled the scene. Those offenses were committed while his drug case was pending. Further,
as appellant's trial counsel acknowledged, appellant had a lengthy criminal history
beginning as a juvenile and continuing through adulthood. These facts provide adequate
support for the trial court's findings. State v. Price, 10th Dist. No. 13AP-1088, 2014-Ohio-


3We reject appellant's argument that the trial court had to link these findings to specific offenses.
Appellant had not provided any support for such an argument and we find none in R.C. 2929.14(C)(4),
which only requires the trial court to make findings.
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                               13

4696, ¶ 41 (facts as set forth by prosecutor support trial court's findings imposing
consecutive sentences).
       {¶ 34} The trial court did not, however, incorporate its findings into appellant's
sentencing entries. The Bonnell court concluded that such an omission could be corrected
through a nunc pro tunc entry. Id. at ¶ 30. Thus, we must remand this matter for the trial
court to issue a corrected sentencing entry. State v. Orr, 8th Dist. No. 101582, 2015-Ohio-
1738, ¶ 19, citing Bonnell.
       {¶ 35} For these reasons, we sustain in part and overrule in part appellant's second
assignment of error.
               2. The Waiver of Fines
       {¶ 36} Appellant alleges in his third assignment of error that the trial court
improperly ordered him to pay fines in case Nos. 14AP-660 and 14AP-661 because he was
indigent. We disagree.
       {¶ 37} The trial court ordered appellant to pay a mandatory $1,075 fine for his OVI
conviction in case No. 14AP-660. The trial court also imposed a mandatory $10,000 fine
for his drug conviction in case No. 14AP-661. Appellant objected to the fines, noting that
he had filed an affidavit of indigency seeking the waiver of any fines. In it, appellant
claimed to have no income and no assets. The trial court denied the objection.
                       a. Appellant's Drug Conviction Fine
       {¶ 38} R.C. 2929.18(B)(1) requires a sentencing court to impose a fine for any first,
second, or third degree felony violation of R.C. Chapter 2925. Because appellant's drug
conviction was such a violation, the trial court was required to impose a fine of no more
than $20,000 but no less than $10,000. See also R.C. 2929.18(A)(3)(a) (fine for felony of
the first degree).
       {¶ 39} R.C. 2929.18(B)(1) also provides that "[i]f an offender alleges in an affidavit
filed with the court prior to sentencing that the offender is indigent and unable to pay the
mandatory fine and if the court determines the offender is an indigent person and is
unable to pay the mandatory fine described in this division, the court shall not impose the
mandatory fine upon the offender." Therefore, imposition of a mandatory fine is required
unless (1) the offender's affidavit is filed prior to sentencing, and (2) the trial court finds
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                              14

that the offender is an indigent person and is unable to pay the mandatory fines. State v.
Heddleson, 7th Dist. No. 08 BE 41, 2010-Ohio-1107, ¶ 12.
       {¶ 40} An offender who files an affidavit of indigency alleging indigency and the
inability to pay a mandatory fine is not automatically entitled to a waiver of that fine.
State v. Gipson, 80 Ohio St. 3d 626, 634 (1998). The burden is on the offender to
affirmatively make that demonstration. Id. A determination to impose or waive a fine
rests within the sound discretion of the trial court. State v. Brinkman, 168 Ohio App. 3d
245, 2006-Ohio-3868, ¶ 13 (6th Dist.), citing Gipson. The court shall consider the
offender's present and future ability to pay the amount of the sanction or fine. When
determining someone's ability to pay, a court may hold a hearing on the issue, but a
hearing is not required. State v. Hartsell, 6th Dist. No. L-03-1039, 2004-Ohio-1331, ¶ 5.
       {¶ 41} Here, while appellant did file an affidavit of indigency, that affidavit was for
purposes of appointment of counsel and only addressed his then-current financial
situation. It did not address his future ability to pay the fine. A determination that a
criminal defendant is indigent for the purposes of receiving counsel does not prohibit the
trial court from imposing a fine. Heddleson at ¶ 13, citing State v. Weyand, 7th Dist. No.
07-CO-40, 2008-Ohio-6360, ¶ 16 ("the ability to pay a fine over a period of time is not
equivalent to the ability to pay legal counsel a retainer at the onset of criminal
proceedings."). Here, the trial court concluded that appellant did have the present and
future ability to pay the fine, noting that appellant was a "very intelligent young man."
(July 28, 2014 Tr. 13.) We cannot say that the trial court abused its discretion in making
that finding.
                     b. Appellant's OVI Conviction Fine
       {¶ 42} Pursuant to R.C. 4511.19(G)(1)(a)(iii), a fine of no less than $375 and no
more than $1,075 is required to be imposed upon an OVI conviction. The provision in
R.C. 2929.18(B)(1) that allows for the waiver of a fine only applies to fines described in
that division. Because appellant's mandatory fine for his OVI conviction is set forth in
R.C. 4511.19, not R.C. 2929.18(B)(1), that provision does not allow for the waiver of that
fine. Appellant has not provided any other statutory support for the waiver of such a fine.
Thus, the trial court did not abuse its discretion when it declined to waive the mandatory
fines in this case. We overrule appellant's third assignment of error.
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                             15

              3. Appellant's Sentence for his OVI conviction
       {¶ 43} Appellant alleges in his fifth assignment of error that the trial court
improperly ordered his OVI sentence to be served consecutively to the sentences he
received for his felony convictions in the same case in violation of R.C. 2929.41(A) and
(B).
       {¶ 44} In addressing this alleged error, the state notes that, at the sentencing
hearing, the trial court ordered appellant's OVI sentence to be served concurrently with
the other sentences. (July 28, 2014 Tr. 12.) In the sentencing entry, however, that
sentence was ordered to be served consecutively to the other sentences. Because of this
discrepancy, and because the case is already being remanded for the trial court to correct
its sentencing entry, the state argues that we should also remand the case for the trial
court to resolve the discrepancy. We agree. Accordingly, on remand, the trial court shall
resolve the discrepancy between the sentence it imposed at sentencing versus the
sentence reflected in its sentencing entry.     This, however, must be done at a new
sentencing hearing. State v. Jordan, 10th Dist. No. 05AP-1330, 2006-Ohio-5208, ¶ 47-49
(noting that "[A] trial court errs when it issues a judgment entry that imposes a sentence
that differs from the sentence the trial court announced at a sentencing hearing in the
defendant's presence. * * * Such error requires a remand for resentencing."); State v.
Williams, 7th Dist. No. 11 MA 131, 2012-Ohio-6277, ¶ 52-58. Accordingly, we sustain
appellant's fifth assignment of error and remand the matter for resentencing.
              4. Were Appellant's Sentences Contrary to Law?
       {¶ 45} Last, appellant alleges in his sixth assignment of error that the sentences he
received in case Nos. 14AP-661 and 14AP-660 were contrary to law and an abuse of
discretion. We disagree.
       {¶ 46} First, we reject appellant's request for this court to review the trial court's
sentence for an abuse of discretion. That is not our standard of review. Instead, we must
determine whether clear and convincing evidence establishes that a felony sentence is
contrary to law. A sentence is contrary to law when the trial court failed to apply the
appropriate statutory guidelines. State v. Davidek, 10th Dist. No. 12AP-1009, 2013-Ohio-
3831, ¶ 6.
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                           16

       {¶ 47} A court sentencing an offender for a felony must be guided by the overriding
purposes of felony sentencing. R.C. 2929.11(A). "The overriding purposes of felony
sentencing are to protect the public from future crime by the offender and others and to
punish the offender using the minimum sanctions that the court determines accomplish
those purposes without imposing an unnecessary burden on state or local government
resources." R.C. 2929.11(A). In order to achieve those purposes, the court must consider
the need for incapacitating the offender, deterring future crime, rehabilitating the
offender, and making restitution. Id.
       {¶ 48} Besides being reasonably calculated to achieve the two overriding purposes
of felony sentencing as set forth above, a sentence imposed for a felony must also be
"commensurate with and not demeaning to the seriousness of the offender's conduct and
its impact upon the victim, and consistent with sentences imposed for similar crimes
committed by similar offenders." R.C. 2929.11(B).
       {¶ 49} The sentencing court must also consider the seriousness and recidivism
factors set forth in R.C. 2929.12 in determining the most effective way to comply with the
purposes and principles of sentencing set forth in R.C. 2929.11. State v. Arnett, 88 Ohio
St.3d 208, 213 (2000).
       {¶ 50} In regard to R.C. 2929.11(A) and (B), appellant argues that the trial court
failed to take into account the burden his sentence would have on government resources
and that the trial court's sentence was neither consistent with nor proportional to his
offenses or cases involving similar offenses. He also argues that the trial court did not
properly consider or weigh the R.C. 2929.12 factors. We disagree.
       {¶ 51} First, the trial court noted in its sentencing entries that it considered the
purposes and principles of sentencing set forth in R.C. 2929.11 and the factors in R.C.
2929.12. That language in a judgment entry belies a defendant's claim that the trial court
failed to consider the purposes and principles in sentencing, pursuant to R.C. 2929.11(A),
and the R.C. 2929.12 factors regarding recidivism and the seriousness of the offense.
State v. Foster, 10th Dist. No. 12AP-69, 2012-Ohio-4129, ¶ 15; State v. Small, 10th Dist.
No. 09AP-1175, 2010-Ohio-5324, ¶ 16; State v. Saur, 10th Dist. No. 10AP-1195, 2011-
Ohio-6662, ¶ 40. We further note that appellant's sentences fall within the applicable
No. 14AP-659, 14AP-660, 14AP-661 and 14AP-663                                            17

range of sentences for his convictions. See Davidek at ¶ 7 (sentence that fell within the
authorized statutory range for offense is not contrary to law).
       {¶ 52} In reality, appellant argues that the trial court improperly weighed the
sentencing factors and should have given more weight to his grounds in mitigation. We
disagree because " 'the trial court, in exercising its sentencing discretion, determines the
weight afforded to any particular statutory factors, mitigating grounds, or other relevant
circumstances.' " State v. Stubbs, 10th Dist. No. 13AP-810, 2014-Ohio-3696, ¶ 16, quoting
State v. Todd, 10th Dist. No. 06AP-1208, 2007-Ohio-4307, ¶ 23.             While appellant
disagrees with the trial court's balancing of the sentencing factors and mitigation
evidence, such a disagreement does not make a sentence that falls within the applicable
statutory range contrary to law. Id., citing Saur at ¶ 48.
       {¶ 53} Appellant has not demonstrated that his sentence is contrary to law.
Accordingly, we overrule his sixth assignment of error.
III. Conclusion
       {¶ 54} In sum, we overrule appellant's assignments of error except for the fifth,
which we sustain, and the second, which we sustain in part and overrule in part.
Accordingly, we affirm in part and reverse in part the trial court's judgments and remand
the matter for further proceedings in accordance with this decision.
                                         Judgments affirmed in part and reversed in part;
                                                        cause remanded for resentencing.

                         BROWN, P.J., and BRUNNER, J., concur.